Citation Nr: 0526474	
Decision Date: 09/27/05    Archive Date: 10/05/05

DOCKET NO.  96-15 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
service-connected degenerative disc disease (DDD) of the 
lumbar spine.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel


INTRODUCTION

The veteran had over 20 years of active service, including 
service from  February 1978 to November 1988.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which continued a 20 percent disability evaluation for DDD.  

This case has been remanded various times.  In March 1997, 
the Board requested a VA examination, and in July 2001, the 
Board again requested a VA examination performed with 
findings pertinent to DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Thereafter, an August 2002 rating decision granted 
an increased rating of 40 percent; however, the veteran's 
appeal, remains pending because the maximum schedular rating 
was not assigned.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In October 2003, the Board remanded the case for proper 
notification of changes in the law, as well as for a VA 
examination to assess for any neurological manifestations due 
to DDD.  

It is noted that this latter remand asked the RO to take 
appropriate action on a separate matter regarding service 
connection for spondyloarthropathy.  


FINDING OF FACT

The veteran does not have persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm or other neurological findings appropriate to 
the site of diseased disc, or unfavorable ankylosis of the 
entire thoracolumbar spine, or incapacitating episodes having 
a total duration of at least six weeks during the past twelve 
months.  



CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 40 
percent for DDD of the lumbar spine have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.40, 4.25, 4.45, 4.71a, Diagnostic Codes 5292, 5293, 5295 
(2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's application with the Veterans Claims Assistance Act of 
2000 (VCAA) is considered before the merits of the case.  

The record contains September 2001, January 2002, and June 
2004 letters informing the veteran of which portion of 
information should be provided by the claimant, and which 
portion VA will try to obtain on the claimant's behalf.  The 
latter two letters told the veteran of information and 
evidence needed to substantiate and complete a claim for an 
increased rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In a 
case, however, where a claim was pending before VCAA 
enactment, the Court "specifically recognizes where . . . 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice 
specifically complying with section 5103(a) / § 3.159(b)(1) 
because an initial AOJ adjudication had already occurred."  
Id. at 120.  The Court held that in such a circumstance the 
veteran still retained the right to VCAA content-complying 
notice and proper subsequent VA process.  In this case, the 
veteran filed the pending claim pre-VCAA, and the RO 
appropriately supplied the veteran with subsequent 
notification via the letters referred to above.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005) (holding that any 
timing error can be cured when VA employs proper subsequent 
process).  Moreover, the veteran was generally advised to 
submit any additional evidence that pertained to the matter.  
Pelegrini, 18 Vet. App. at 121.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains VA examination reports from July 1996, 
January 1998, February 2002, and July 2004.  The RO received 
a June 2004 VA Form 21-4142 from the veteran, and he stated 
that VA had been his only caregiver since he had left 
service.  As such, the RO obtained treatment records from the 
El Paso VA Medical Center (including outpatient clinic) from 
August 1994 to March 2005.  VA fulfilled its duties to the 
veteran to the extent possible given the particular 
circumstances of this case.  

Facts

A March 1989 rating decision granted service connection the 
veteran's DDD of the lumbar spine, and assigned a rating of 
10 percent.  A May 1989 rating decision granted an increased 
rating of 20 percent.  In November 1994, the veteran filed 
the pending claim for an increased rating.   

In connection with the pending claim, the record contains El 
Paso VA outpatient records.  In April 1995, the veteran 
presented with chronic low back pain, status post-traumatic 
low back injury.  The veteran reported that he did not have 
to use medication all of the time.  In August and November 
1994, the veteran complained of low back pain.  In a 
September 1995 statement, the veteran stated that he had seen 
a surgeon in 1995 who told him his back was very bad.  

A March 1995 El Paso VAOPC radiology report found 
degenerative changes of the lumbar spine.  A February 1996 
Medical Record concerning the veteran's degenerative joint 
disease of the cervical spine (not currently an issue on 
appeal) noted that the major complaint dealt with the low 
back; the veteran complained that pain radiated into the 
right buttock.  The impression was mechanical backache, 
intermittent.  A May 1996 physical therapy report from Thomas 
K. Waugh & Associates used modalities of moist heat, 
ultrasound with hydrocortisone, and low back flexion and 
flexibility exercises.  

At an August 1996 local hearing, the veteran testified that 
he had a lot of problems of the lumbar spine with bad 
weather, getting in and out of his car, and walking.  He 
struggled with being bent over and trying to straighten up.  
The veteran stated that he did not have spasms of the low 
back, but sometimes when he had to bend his back, it was 
painful.  He reported that he did not have pain sitting, or 
standing-movement, however, caused pain.  The veteran stated 
that he pain in the hips.  

The veteran underwent a July 1996 VA examination, and the 
examiner noted no postural abnormalities or fixed deformity.  
The examiner found moderate paravertebral spasm involving the 
lumbar spine.  Forward flexion was limited to 75 degrees, 
backward extension limited to 10 degrees, left lateral 
flexion limited to 20 degrees, right lateral flexion limited 
to 25 degrees, rotation to the left limited to 20 degrees, 
and rotation to the right limited to 25 degrees.  The 
examiner noted that there was definite pain on motion.  
Lumbosacral spine x-rays dated July 1996 showed hyperostosis 
of L4-L5, moderately well preserved disk spaces, and no other 
significant findings.  The diagnosis was hyperostosis 
involving L4-L5 with limitation of motion involving the 
lumbar spine.  The veteran took 20 mg Feldene twice per day, 
and came to the VA Clinic for follow-up care on a regular 
basis.  The veteran stated that in spite of treatment, the 
pain in the low back continued to reoccur and had gradually 
gotten much worse.  

The veteran underwent a January 1998 VA examination.  The 
veteran reported low back pain radiating to his right buttock 
whenever he stood after sitting and leaned forward.  The 
veteran reported difficulty resuming an erect position after 
leaning forward.  A physical examination found that the 
veteran walked very stiffly erect, but with a normal gait.  
There were no deformities of the back, and the paravertabral 
muscles were of normal tone and without spasm.  There was 
mild tenderness over the sacroiliac joints.  Straight leg 
raising was negative.  Range of motion was from 8 degrees 
extension to 76 degrees flexion, with 22 degrees of lateral 
bend left to right, and 12 degrees rotation to the left.  
After considering diagnostic and clinical tests, the veteran 
was diagnosed as having DDD, lumbosacral spine, manifested by 
low back pain radiating into the right buttock and 
characteristic radiographic changes, equivalent to 
intervertebral disc syndrome, moderate, with recurring 
attacks, as well as spondyloarthropathy of the thoracolumbar 
spine.    

A September 1998 VA treatment record noted that the veteran 
had good and bad days concerning low back pain.  A December 
2000 outpatient record indicated that the veteran continued 
to experience intermittent low back pain, which occasionally 
disturbed his sleep.  The veteran had not noticed any 
improvement with methocarbamol.  He denied para and 
dysesthesias, and had no bladder or bowel incontinence.  
Objective considerations noted loss of lumbar curvature, 
anteroflexion to 70 degrees with discomfort, lateral flexion 
with discomfort to around 10 degrees, straight leg raise to 
90 degrees bilaterally without low back pain, some mild quad 
spasm and discomfort, and no heal percussion discomfort.  

A January 2001 Initial Assessment for Physical Therapy noted 
a diagnosis of chronic low back pain of 20 years.  The 
veteran stated that it "comes and goes."  The veteran 
stated that when his pain got to 8/10, he could not walk, or 
sleep for a couple of days, which usually happened once every 
two months.  He stated that the pain never receded to 0/10, 
and took acetaminophen and propoxyphene for the pain as 
needed.  The veteran felt pain most of the night.  The 
physical therapist noted that the veteran walked into the 
clinic without assistive device, and without limping or 
listing.  Palpation revealed much tightness of the 
paraspinals.  Later that month the veteran received 
treatment, and reported stiffness but no pain.  

A February 2001 PT note indicated that though the veteran 
initially responded well to therapy, the relief had not 
lasted (as per the veteran's report), and ambulated with 
rigid back/sacrum along with flat back, having difficulties 
with mobility due to pain.  

The veteran underwent a February 2002 VA examination.  He 
reported that he had persistent back pain at the level of his 
belt, and the level of pain was usually at 3 or 4 out of 10, 
but occasionally reached 10 out of 10.  In the past, episodes 
of increased pain occurred about once each month and lasted 2 
to 3 days.  When the pain was severe, he was unable to walk 
or lift heavier objects.  The veteran noted the pain even 
while lying down.  Since starting nutritional supplements 
three years earlier, the pain had become much less severe.  
The veteran reported that he still had flares about once each 
month, but that his flares were characterized by increased 
stiffness.  He had not been able to touch his toes for about 
ten years.  The veteran stated that he did not have weakness, 
increased fatigability, lack of endurance, or incoordination.  
He noted increased stiffness during cold weather.  The 
veteran took Tylenol for relief, and stated that physical 
therapy had aggravated his back; TENS therapy and a corset 
had been of no use.  

A physical examination showed that the veteran walked stiffly 
with a straight back but a normal gait, and a loss of lumbar 
lordosis.  The paravertebral muscles were of normal tone and 
without spasm.  The examiner found tenderness over the right 
sacroiliac joint.  Range of motion was from 5 degrees 
extension to 78 degrees flexion with 9 degrees lateral bend 
to the left, 6 degrees lateral bend to the right, and 10 
degrees rotation to the right and left.  The examiner noted 
that there was no apparent pain with spine motion.  Straight 
leg raising was negative to 70 degrees, and greater flexion 
was limited due to hamstring tightness.  The examiner noted 
that a CT scan of the lower thoracic spine found several 
ankylosed costovertebral joints.  

The veteran was diagnosed as having DDD, lumbosacral spine, 
manifested by low back pain and characteristic radiographic 
changes but without sciatica or neurologic abnormalities, 
equivalent to intervertebral disc syndrome, moderate, with 
recurring attacks.  The examiner also noted that the veteran 
had Reiter's spondyloarthropathy, and that is was highly 
probable that the veteran's current spondyloarthropathy was a 
result of the Reiter's syndrome that was present but 
undiagnosed while he was on active duty.  The examiner stated 
that the veteran had severe limitation of extension, lateral 
bend, and rotation when assessed by the Wright-Shober test, 
which was a more accurate measure than the standard method of 
measuring spine flexion.    

A March 2002 radiology consultation from the El Paso VA 
clinic found that the veteran had degenerative changes 
involving the costo-vertebral joints of T11-12, without 
evidence of disc herniation.  A vacuum phenomenon was present 
at L1-2, which might have represented DDD.  

An August 2002 VA Progress Note indicated an active problem 
of Reiter's or Reactive arthritis, and the veteran was 
treated for an aching left elbow.  February 2003 VA Progress 
Note indicated chronic low back pain, stable.  

The veteran submitted a September 2003 VA Form 21-4138 
stating that he continued to receive treatment at the El Paso 
VA clinic.  He also treated the back on his own, rested, 
avoided all strenuous activities, and continued to take pain 
medications.  

A February 2004 El Paso VA Progress Note referred to the 
veteran's back pain, 5/10.  

The veteran underwent a July 2004 VA examination.  The 
examiner noted that the claims file had been reviewed 
extensively.  The veteran reported that over the years, his 
low back condition had progressively worsened.  He complained 
of constant and moderate pain, and associated flare-ups of 
very severe pain that happened spontaneously or due to 
activities.  The latter flare-up pain usually lasted two days 
to one week, and did not radiate to any part of his body.  
The veteran also complained of increased stiffness.  He 
reported increased lack of endurance, but denied having any 
fatigue or any rectal or bladder problems due to his back 
condition.  The veteran took Vioxx 25 mg capsules, and 
Tylenol 500 mg tablets for pain, and denied using any back 
braces, canes, or crutches.  The veteran reported that his 
current job was sedentary, and he had not lost any days of 
work in the last year (he had been in park maintenance for 15 
years, but changed jobs due to his back).  

A physical examination revealed that the veteran walked with 
some limping over the right leg, and looked like he walked 
with balance problems.  The examiner found no pain to deep 
palpation in any aspect of the lower back, and no muscle 
spasm.  The straight leg elevation test bilaterally was 
negative.  Flexion forward was 80 degrees with only 
discomfort felt on movement.  Extension backwards was to 30 
degrees with only discomfort on movement.  Lateral right and 
left flexion was to 30 degrees with only discomfort.  
Rotation was to 35 degrees with no pain or discomfort with 
movement.  During repetitive motion of the low back with 
flexion, there were no signs of fatigability or changes on 
the flexion.  The examiner estimated that during acute flare-
ups of the veteran's back pain, there was only about 10% 
reduction of the veteran's flexion.  The examiner stated that 
it was impossible to give exact degrees.  Also, the examiner 
estimated that during repetitive motion during flexion there 
was no functional impairment, in part because the veteran's 
MRI was very normal.  Diagnostic and clinical testing 
generated views of the lumbar spine with preserved vertebral 
body height.  Osteophyte formation was present on an 
anterolateral fashion at the level of L4-5.  There was slight 
narrowing of the L5-S1 intervertebral disc space.  There was 
no evidence of spondylosis or listhesis.  The spinous process 
and SI joints appeared normal.  

An MRI found dessication of the L4-5 and L5-S1 intervertebral 
disc.  The veteran was diagnosed as having symptomatic mild 
degenerative disk disease of the lumbar spine at the level of 
L4-L5-S1 with no evidence of radiculopathy.  The examiner 
commented that it appeared the veteran had signs and symptoms 
of mild Wernicke encephalopathy in which the veteran walked 
with some unsteady gait that could be a residual of chronic, 
heavy alcoholism.  

Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 
4.45.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  Additionally, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

While the veteran's appeal was pending, VA revised 
regulations for evaluating disabilities of the spine.  The 
Court in DeSousa v. Gober, 10 Vet. App. 461, 467 (1997), held 
that the law "precludes an effective date earlier than the 
effective date of the liberalizing . . . regulation," but 
the Board shall continue to adjudicate whether a claimant 
would "receive a more favorable outcome, i.e., something 
more than a denial of benefits, under the prior law and 
regulation."  Accordingly, the veteran's claims will be 
adjudicated under the old regulation for any period prior to 
the effective date of the new diagnostic codes, as well as 
under the new diagnostic code for the period beginning on the 
effective date of the new provisions.  Wanner v. Principi, 17 
Vet. App. 4, 9 (2003).  

Under the rating criteria in effect prior to September 23, 
2002, intervertebral disc syndrome was evaluated as follows:

Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent 
relief...................................
....................................60

Severe; recurring attacks, with 
intermittent relief .......40

Moderate; recurring 
attacks..................................
........20

Mild.....................................
........................................1
0

38 C.F.R. § 4.71a, DC 5293 (2002).

The former rating schedule of the spine instructed that under 
38 C.F.R. § 4.71a, Diagnostic Code 5292, a slight limitation 
of motion the lumbar spine warranted a 10 percent evaluation, 
moderate limitation of motion warranted a 20 percent 
evaluation, and severe limitation of motion warranted a 40 
percent evaluation.  

The former rating schedule of the spine instructed that under 
38 C.F.R. § 4.71a, Diagnostic Code 5295, a 20 percent 
evaluation is warranted for lumbosacral strain with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in the standing position.  Severe 
lumbosacral strain, with a listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes or narrowing with 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
rating.

The regulations regarding diseases and injuries to the spine 
were revised (incorporating the September 2002 changes for 
rating disc disease) effective September 26, 2003.  Under 
these regulations, the back disability is evaluated under the 
General Rating Formula for Diseases and Injuries of the 
Spine, under 38 C.F.R. § 4.71a.  

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine	.........100

Unfavorable ankylosis of the entire 
thoracolumbar spine 
...........................................................50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine
	..................................40

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spin greater 
than 15 degrees but not greater than 30 
degrees; or the combined range of motion 
of the thoracolumbar spine not greater 
than 120 degrees; or, muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis................................................20

Under the revised regulations, intervertebral disc syndrome 
is evaluated as follows:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under Sec. 4.25 
separate evaluations of its chronic 
orthopedic and neurologic manifestations 
along with evaluations for all other 
disabilities, whichever method results in 
the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5235-5243 (2004).


Analysis

A complete review of the record indicates that the veteran is 
not entitled to a rating in excess of 40 percent for his 
service-connected back disability at this time.  

In terms of the old regulations, the veteran currently has 
the maximum schedular rating under former DCs 5292 and 5295 
(concerning limitation of motion, and lumbosacral strain, 
respectively).  Diagnostic Code (DC) 5293 concerning 
intervertebral disc syndrome, in terms of a maximum rating of 
60 percent, is not appropriately utilized because the record 
lacks evidence of neurological findings appropriate to the 
site of a diseased disc.  Though the veteran had, at one 
point, complained of pain in the hips, subsequent VA 
examination in February 2002 found that, in fact, the 
veteran's DDD did not manifest neurologic abnormalities.  As 
of July 2004, a VA examiner found that the veteran's DDD had 
no evidence of radiculopathy.  Because the maximum rating 
under old DC 5293 directly contemplates neurological 
findings, and the record does not contain such evidence, a 60 
percent rating cannot be granted under this regulation.

Under the recently revised rating criteria, the record does 
not contain evidence of unfavorable ankylosis of the entire 
thoracolumbar spine for the next highest rating of 50 
percent.  Note (5) of 38 C.F.R. § 4.71a, instructs that for 
VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension.  As of the most recent July 2004 VA 
examination, it does not appear that the veteran had 
unfavorable ankylosis of the entire thoracolumbar spine; it 
does not appear that the veteran had the entire spine in 
fixed flexion or extension.  

Also, under the alternative method for assessing DDD, the 
maximum rating of 60 percent based upon the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, is not appropriate at this time.  That is, the 
record does not contain evidence of incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.  Regulation defines an "incapacitating episode" 
as a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.

Though the veteran reported flare-ups at the last VA 
examination, which happened intermittently with an increase 
in pain for several days up to a week, this description is 
not what the regulation anticipates as an "incapacitating 
episode."  

Based on all of the preceding, manifestations of the 
veteran's DDD do not indicate the degree of severity 
necessary in relation to the established rating criteria, 
even considering factors of functional limitation, for a 
rating in excess of 40 percent at this time.  


ORDER

Entitlement to a rating in excess of 40 percent for service-
connected degenerative disc disease of the lumbar spine is 
denied.  



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


